Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148160                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 148160
                                                                    COA: 305794
                                                                    Genesee CC: 08-023564-FC
  JARVON CRAIG BROWN,
           Defendant-Appellant.

  ____________________________________/

         By order of September 29, 2014, the application for leave to appeal the October 8,
  2013 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Feronda Smith (Docket No. 148305). On order of the Court, the case having
  been decided on July 30, 2015, ___ Mich ___ (2015), the application is again considered,
  and it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.

         KELLY, J., would grant leave to appeal for the reasons set forth in her concurrence/
  dissent in People v Feronda Smith, ___ Mich ___ (2015).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2015
           p0921
                                                                               Clerk